Case: 15-30246      Document: 00513327968         Page: 1    Date Filed: 01/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30246
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 4, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANTHONY THOMAS, also known as Demon Thomas,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:03-CR-338-6


Before STEWART, Chief Judge, and DAVIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Anthony Thomas, federal prisoner # 28677-034, appeals the district
court’s denial of his motion for a reduction of his sentence pursuant to 18 U.S.C.
§ 3582(c)(2).      Thomas is currently serving a 175-month sentence of
imprisonment, which was imposed following his guilty plea conviction of
conspiracy to possess with intent to distribute cocaine base and cocaine
hydrochloride.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 15-30246   Document: 00513327968    Page: 2   Date Filed: 01/04/2016


                                  No. 15-30246

        Thomas asserts that he is eligible for a sentence reduction under
Amendment 782 to the Sentencing Guidelines. He notes that his 175-month
sentence, although within the guidelines range when imposed, is above the top
of the amended guidelines range. He argues that the district court’s refusal to
reduce the sentence is based on a clearly erroneous assessment of the evidence
in that the district court attributes too much weight to the several prison
disciplinary infractions he committed before receiving mental health
treatment. He also argues that the nature and circumstances of his underlying
offense weigh in favor of a sentence reduction given that the offense did not
involve violence or firearms and he did not play a leadership or supervisory
role in the offense. The Government contends that Thomas has not shown an
abuse of discretion and that this court should affirm the district court’s denial
of relief.
        Section 3582(c)(2) provides that a defendant’s sentence may be modified
if he was sentenced to a term of imprisonment based on a sentencing range
that subsequently was lowered by the Sentencing Commission.               Section
3582(c)(2) applies only to retroactive guidelines amendments as set forth in
U.S.S.G. § 1B1.10(a). See Dillon v. United States, 560 U.S. 817, 826 (2010).
Amendment 782, which applies retroactively, see § 1B1.10(d), amended the
drug quantity table set forth at U.S.S.G. § 2D1.1(c), effectively lowering most
drug-related base offense levels by two levels, see U.S.S.G. App. C., Amend.
782.
        Here, the district court was aware of the original and reduced guidelines
ranges and had before it the parties’ arguments concerning a sentence
reduction. The district court was aware of the details of Thomas’s prison record
and specifically knew that Thomas had been convicted of several disciplinary
infractions but had not been cited for an infraction since September 2009. The



                                        2
    Case: 15-30246    Document: 00513327968     Page: 3   Date Filed: 01/04/2016


                                 No. 15-30246

district court was also aware of the information from Thomas’s original
conviction and sentencing.
      The district court, after implicitly finding that Thomas was eligible for a
reduction, denied Thomas’s motion as a matter of discretion, specifically
indicating that it had considered the § 3553(a) sentencing factors. While the
district court did not discuss the § 3553(a) factors further, Thomas’s arguments
concerning the § 3553(a) factors were presented to the district court, and
“although it did not discuss them, we can assume that it considered them.”
United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009) (internal quotation
marks and citation omitted). The district court was not required to give a
detailed explanation of its decision to deny Thomas’s motion, and Thomas was
not entitled to a sentence reduction merely because he was eligible for one. See
id. at 673-74.   The district court appropriately considered Thomas’s post-
sentencing conduct, see § 1B1.10 comment. (n.1(B)(iii)), and given Thomas’s
criminal history, his prison disciplinary record, his parole revocation, and his
commission of the federal drug conspiracy offense within two years of his
release from state custody, Thomas has not shown that the district court
abused its discretion by denying the § 3582(c)(2) motion. See United States v.
Smith, 595 F.3d 1322, 1323 (5th Cir. 2010); United States v. Whitebird, 55 F.3d
1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                       3